Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
FRANK J. HOLDAMPF,)
		   No. 08-02-00513-CV

)
			Appellant,)
			Appeal from

)
v.)
		      385th District Court

)
H.E. BUTT GROCERY COMPANY,)
		of Midland County, Texas

BOB ROBINSON, and Q. GARCIA,)
)
		       (TC# CV-43,218)

			Appellees.)

MEMORANDUM OPINION


	This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that the clerk's record has not been filed due to the fault
of the Appellant and that Appellant has failed to respond to our inquiry letter, we dismiss the appeal
for want of prosecution.
	Following a bankruptcy stay, this Court reinstated the appeal on February 27, 2003.  See
Frank J. Holdampf v. H.E. Butt Grocery Company, Bob Robinson and Q. Garcia, No. 08-02-00513-CV, 2003 WL 549966 (Tex.App.--El Paso February 27, 2003, no pet.).  Pursuant to our opinion, the
clerk's record was due to be filed on June 27, 2003.  The Midland County District Clerk notified the
Clerk's Office on June 25, 2003 that Appellant has not made financial arrangements to pay for the
record.  On June 30, 2003, this Court directed Appellant by letter to advise the Clerk's Office
immediately what arrangements he had made or intended to make in order to have the clerk's record
prepared.  Further, we advised Appellant that his appeal would be dismissed unless he responded
within ten days and provided a reason why the appeal should be continued.  See Tex.R.App.P. 37.3. 
No reply has been received and the clerk's record has not been filed.
	Rule 37.3(b) provides as follows:
	If No Clerk's Record Filed Due to Appellant's Fault.  If the trial court clerk failed to
file the clerk's record because the appellant failed to pay or make arrangements to
pay the clerk's fee for preparing the clerk's record, the appellate court may--on a
party's motion or it's own initiative--dismiss the appeal for want of prosecution
unless the appellant was entitled to proceed without payment of costs.  The court
must give the appellant a reasonable opportunity to cure before dismissal.

Tex.R.App.P. 37.3(b). 

	It is undisputed that Appellant has failed to make financial arrangements to pay for the clerk's
record and the clerk's record has not been filed.  Further, Appellant has not complied with our notice
requiring a response.  See Tex.R.App.P. 42.3(c)(authorizing appellate court to dismiss appeal where
the appellant fails to comply with a notice from the clerk requiring a response or other action within
a specified time).  Pursuant to Rules 37.3(b) and 42.3(c), we dismiss the appeal for want of
prosecution.


October 16, 2003					 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.